Citation Nr: 0822640	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-19 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.

The veteran was scheduled for a Board hearing in February 
2006.  However, through correspondence received from the 
veteran's representative prior to the date of the hearing, 
the veteran cancelled his request for a hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted by veteran's representative in a February 2007 
Informal Hearing Presentation, the record is not sufficiently 
developed with respect to the degree of disability 
attributable to the veteran's nonservice-connected 
disabilities, a matter essential to adjudication of the 
veteran's claim for nonservice-connected pension.  
Significantly, the record includes recent treatment for sleep 
apnea, including treatment through VA with a home-issued 
CPAP/BIPAP machine.  The severity of this disability as 
reflected in the treatment records may warrant a disability 
rating as high as 50 percent.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6847 (Sleep Apnea Syndromes).  The RO should 
obtain all relevant treatment records for all claimed 
nonservice-connected disabilities.  Additionally, a VA 
examination for the purpose of ascertaining the nature and 
extent of the veteran's nonservice-connected disabilities 
would be useful in adjudicating his claim.  See 38 U.S.C.A. 
§ 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for his nonservice-
connected disabilities from October 2005 
forward.  After any required releases for 
medical information are requested and 
obtained from the veteran, an attempt 
should be made to obtain any records so 
identified that have not been previously 
obtained.

The records sought should include all 
records of VA treatment from June 2006 
forward.

2.  Once all available medical records have 
been received, the RO should make 
arrangements with the appropriate VA medical 
facility or facilities for the veteran to be 
afforded a VA examination for the purpose of 
determining the nature and current severity 
of all of his nonservice-connected 
disabilities. 

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed.

The examiner should make specific findings 
as to the severity of the veteran's recently 
diagnosed sleep apnea, to include whether he 
has persistent day-time hypersomnolence, or 
requires use of a breathing assistance 
device such as continuous airway pressure 
machine; the veteran's blood pressure levels 
and whether he requires continuous 
medications for control of hypertension; 
whether and if so to what extent he has a 
current low back disability; whether and if 
so to what extent he has current peripheral 
neuropathy; and the current severity of his 
Type II adult onset diabetes mellitus.  

VA treatment records from approximately June 
2006 indicate the veteran may need to 
undergo general surgery for a tender mass 
located under his right lower rib cage.  The 
examiner should discuss the nature and 
extent of any disability subsequently 
determined to be related to this mass.

3.  Taking into consideration the newly 
received treatment records and all VA 
examination findings, the RO should 
readjudicate the issue on appeal.  A 
disability rating should be assigned for 
each nonservice-connected disability found.  
If the benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

